Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CORRECTED NOTICE OF ALLOWANCE
This Office communication is in response to the amendment to the specification.  In which an Examiner’s Amendment has been added to correct said formality, and the notice of allowance is maintained.
DETAILED ACTION
Response to Amendment
The amendment filed 8/8/2022 has been entered and fully considered.
Claims 1 and 14 have been amended.
Claims 2-4 and 6-13 have been cancelled.
Summary
IDS filed on 8/8/22 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action
Applicant’s arguments see pages 5-9, filed 8/8/22, with respect to claims 1, 5, and 14-25 have been fully considered and are persuasive.  The 103 rejection of claims 1, 5, and 14-25 have been withdrawn.
Claims 1, 5, and 14-25 are pending and have been considered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
SPECIFICATION:
Please insert this amended section of the specification, before the Field of the Invention with the following paragraph in its entirety:
Page 1, line 3, after the title, kindly add the heading: 
“Cross Reference to Related Applications” 
Page 1, line 5 under the new heading, kindly add the following:  
[0001] This application is a national phase of International Patent Application No. PCT/US2018/046068 filed August 9, 2018, the entirety of which is incorporated herein by reference.
Reasons for Allowance
Claims 1, 5, and 14-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
	CUNNINGHAM ET AL. (US PG PUB 20080086935) is the closest prior art that teaches:
CUNNINGHAM teaches a method to reduce corrosion of copper and/or silver in an engine having copper or silver components and combusting an ethanol-containing fuel by adding to the ethanol or to the fuel at least one additive selected from succinimide dispersants, succinamide dispersants, amides, Mannich base dispersants, polyetheramine dispersants, phenolics, hindered phenolics, aryl amines, diphenyl amines, monocarboxylic acids, dicarboxylic acids, polycarboxylic acids, p-phenylenediamine and dicyclohexylamine, oxylated alkylphenolic resins, formaldehyde polymer with 4-(1,1-dimethylethyl)phenol, methyloxirane and oxirane, octane enhancer materials, monoesters, diesters, ketones, ethers, diethers, polyethers, glycols, glymes, oxiranes, C1--C8 aliphatic hydrocarbons, butylene oxide, propylene oxide, ethylene oxide, epoxides, butane, pentane, xylene, nitrous oxide, nitromethane, phenates, salicylates, sulfonates, nonylphenol ethoxylates, fuel-soluble alkali detergents and alkaline earth metal-containing detergents, whereby the copper and/or silver component(s) have/has reduced corrosion relative to the corrosion observed when the copper and/or silver component(s) are/is exposed to a fuel without ethanol. (See CUNNINGHAM claim 13)
	However, CUNNINGHAM differs from the claimed invention in that CUNNINGHAM does not disclose or suggest the fuel additive composition of the claimed invention. There is no disclosure of a fuel additive comprising a blend of a sulfur additive and a non-sulfur containing additive or of a sulfur additive and a non- sulfur containing additive in a ratio of from about 1:1 to about 1:100.
	In other words, the claimed invention has unexpected properties. The fuel additive is a synergistic blend of a sulfur additive and a non-sulfur containing additive, where the ratio of the sulfur additive to the non- sulfur containing additive is about 1:1 to about 1:100. The fuel additive improves the corrosion inhibition in a fuel composition with minimum addition of sulfur to the fuel composition allowing the fuel composition to meet ASTM standards for the fuel. As shown in the Examples, a fatty acid inhibitor offers some corrosion protection and an alkyl dithiothiadiazole inhibitor offers some corrosion protection along with added sulfur to the fuel composition. To increase corrosion protection, increased amounts of the inhibitors are needed and for alkyl] dithiothiadiazole inhibitors this can increase the sulfur content to exceed the ASTM guidelines. The inventors discovered that a blend of a sulfur additive and a non-sulfur containing additive significantly improved corrosion inhibition properties while reducing the amount of sulfur that is added to the fuel composition.
Therefore, any combination of CUNNINGHAM fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771